               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
_________________________________________________________________

LAST MINUTE CUTS, LLC              )
and QUANNAH HARRIS,                )
                                 )
                                 )
     Plaintiffs,                 )
v.                               )   No. 18-2631-MSN-tmp
                                 )
JERRY BIDDLE; JOHN McCLAIN;      )
and ROXANNA GUMUCIO,             )
                                 )
     Defendants.                 )
                                 )
________________________________________________________________

            ORDER GRANTING IN PART AND DENYING IN PART
                   PLAINTIFF’S MOTION TO COMPEL
_________________________________________________________________

     Before the court is Quannah Harris’s motion to compel. (ECF

No. 36.) For the reasons outlined below, the motion is GRANTED in

part and DENIED in part.

                           I.   BACKGROUND

     This is a federal civil rights lawsuit. Quannah Harris alleges

that Jerry Biddle, an investigator with the Tennessee Department of

Commerce and Insurance, attempted to extort money and sexual favors

from her and retaliated against her when she did not comply by

submitting false unfavorable inspection reports. (ECF No. 21.)

Biddle denies these allegations. (ECF No. 26.) Harris further

alleges that John McClain, another investigator with the Department

of Commerce and Insurance, forged and notarized Harris’s signature

on these inspection reports, and that Roxanna Gumucio, Executive
Director of the State Board of Cosmetology and Barber Examiners,

submitted these false documents to the Board in a disciplinary

action despite knowing they were false. (ECF No. 21.) McClain and

Gumucio deny these allegations. (ECF No. 26.)

      On   August   23,   2019,   Harris   served     various   requests   for

production and interrogatories to Biddle, McClain, and Gumucio.

(ECF Nos. 36, 39.) The parties dispute whether four interrogatories

and two requests for production have been adequately answered.

      The discovery requests directed at Biddle under dispute are:

  •   Interrogatory No. 7: Have you ever had any allegations of

      domestic violence resulting in the police being called? Please

      submit the name and contact information of the alleged victim

      and give a brief description of the incident.

  •   Document Request No. 3: By way of request for production of

      documents, please furnish statements referred to in your

      answer to Interrogatory No. 6 above.

Harris has not disputed Biddle’s response to Interrogatory No. 6,

which asked Biddle to describe all allegations of sexual harassment

made against him during his employment. Biddle denied that any

allegations    of   harassment    had   been   made   against   him.   Biddle

responded to Interrogatory No. 7 by objecting on the grounds that

the request sought irrelevant information. Biddle responded to

Document Request No. 3 by stating that no responsive documents

exist because Biddle did not refer to any statements in his

                                     -2-
response to Interrogatory No. 6.

      The discovery requests directed at McClain under dispute are:

  •   Interrogatory No. 13: Identify each of the notaries public’s

      acts, attestations, protections, and other instruments of

      publication whereas an electronic signature was used. For the

      last five years, submit a copy of your notary record book or

      books in their entirety. Submit a list of each electronic

      signature in which you notarized.

  •   Document Request No. 5: By way of request for production of

      documents, please furnish a copy of your notary book and a

      list   of   all   previously   notarized   electronic   signatures

      requested in Interrogatory No. 13 above.

McClain objected to both of these discovery requests on the grounds

that they sought irrelevant information, were overly broad and

unduly burdensome, and that producing the requested documents would

require disclosing the personal information of third parties.

      The discovery requests directed at Gumucio under dispute are:

  •   Interrogatory No. 6: Identify each individual who submitted a

      formal complaint or informal complaint, written complaint, or

      verbal complaint against Jerry Biddle for sexual harassment to

      you or the State of Tennessee State Board of Cosmetology and

      Barber Examiners. Please state their name, their contact

      information, and the nature of the complaint.

  •   Interrogatory No. 8: State the facts in detail for each formal
                                     -3-
     complaint, written complaint, or verbal complaint against

     Jerry Biddle for sexual harassment to you or the State of

     Tennessee State Board of Cosmetology and Barber Examiners.

Gumucio responded to both requests by stating that: “No responsive

information   exists.   No   formal,     informal,   written,   or   verbal

complaint against Mr. Biddle for sexual harassment has been filed

with me or with the Tennessee Board of Cosmetology and Barber

Examiners.”

     On October 17, 2019, Harris filed this motion. However, Harris

did not file an accompanying brief in support of her motion or

explain why she believes the motion should be granted in the body

of her motion. On October 31, 2019, Biddle, McClain, and Gumucio

filed a response in opposition outlining their arguments as to why

the motion should not be granted.

                             II.   ANALYSIS

A.   Scope of Discovery

     The scope of discovery is governed by Federal Rule of Civil

Procedure 26(b)(1), which provides that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to

any party's claim or defense and proportional to the needs of the

case[.]” Fed. R. Civ. P. 26(b)(1). The party seeking discovery is

obliged to demonstrate relevance. Beijing Fito Med. Co., Ltd. v.

Wright Med. Tech., Inc., No. 2:15-CV-2258-JPM-egb, 2017 WL 5177643,

at *2 (W.D. Tenn. Apr. 20, 2017). Upon a showing of relevance, the

                                   -4-
burden   shifts   to   the   party   opposing    discovery   to   show,    with

specificity, why the requested discovery is not proportional to the

needs of the case. William Powell Co. v. Nat'l Indem. Co., No.

1:14-CV-00807, 2017 WL 1326504, at *5 (S.D. Ohio Apr. 11, 2017),

aff'd sub nom. 2017 WL 3927525 (S.D. Ohio June 21, 2017), and

modified on reconsideration, 2017 WL 4315059 (S.D. Ohio Sept. 26,

2017). Six factors are relevant to proportionality: (1) “the

importance of the issues at stake in the action;” (2) “the amount

in controversy;” (3) “the parties' relative access to relevant

information;” (4) “the parties' resources;” (5) “the importance of

the discovery in resolving the issues;” and (6) “whether the burden

or expense of the proposed discovery outweighs its likely benefit.”

Fed. R. Civ. P. 26(b)(1).

B.   Requests Directed at Jerry Biddle

     Biddle argues that the motion to compel Interrogatory No. 7

should be denied because it seeks irrelevant information. Domestic

violence, Biddle argues, is not similar enough to anything alleged

in the complaint to satisfy even the relatively low standard for

relevance in discovery. Biddle does not address Document Request

No. 3 in his briefing.

     Harris   has      not   shown   why   the    information     sought    by

Interrogatory No. 7 is relevant. Though both domestic violence and

sexual extortion by a government health inspector are reprehensible

acts, the court agrees with Biddle that any evidence of domestic

                                     -5-
violence would not be relevant in proving Harris’s extortion

claims. Harris has not suggested some alternative rationale as to

why this discovery is relevant, and has thus not met her burden to

show relevance.

     It is unclear why Harris believes that Biddle’s response to

Document Request No. 3 is insufficient. The Request asks Biddle to

provide copies of all statements referred to in Interrogatory No.

6. Biddle said there were no such statements. Harris has not

challenged Biddle’s response to Interrogatory No. 6, which did not

refer to any statements. Biddle cannot be compelled to produce

statements that do not exist. The portion of the motion to compel

regarding the discovery requests directed at Biddle is DENIED.

C.   Requests Directed at John McClain

     McClain argues that the discovery requests directed at him are

irrelevant, overly broad and unduly burdensome, and would require

the disclosure of the personal information of third parties.

     The court does not agree with McClain’s argument on relevance.

If McClain helped Biddle engage in a pattern of extortion from

Memphis barbershops by forging signatures on notarized forms,

McClain’s     notary    book   would   contain   the   names    and   contact

information     of     potential   witnesses.    Documents     that   have   a

reasonable potential to lead to the identification of witnesses at

trial are relevant. See Act for Health v. United Energy Workers

Heathcare Corp., No. 5:15-CV-00195-TBR-llk, 2018 WL 3454902, at *6

                                       -6-
(W.D. Ky. Feb. 27, 2018); see also Lewis Envtl., Inc. v. Emergency

Response & Training Sols., Inc., No. 1:17-CV-674, 2019 WL 285641,

at *2 (S.D. Ohio Jan. 22, 2019) (“Relevance for discovery purposes

is extremely broad.”). Harris has thus shown the relevance of this

discovery request. McClain’s argument that this discovery request

is overly broad and unduly burdensome because Harris’s allegations

are not about McClain failing to appropriately maintain his notary

book fails for the same reason.

       This leaves McClain’s argument that this discovery would

intrude     on     the   privacy   interests     of   the     third   parties    whose

personal information is listed in his notary book. The privacy

interests of those third parties are diminished by the fact that

much   of    the    information     in    McClain’s    notary     book   is    already

publicly available. “A notary is a public official of the state of

Tennessee[.]” In re Marsh, 12 S.W.3d 449, 453 (Tenn. 2000). “The

record kept of a notary public’s official acts is therefore a

public record” within the meaning of Tennessee’s public records

statute. 1    Tenn.      Op.   Att'y     Gen.   No.   14-89    (Sept.    29,    2014).


1Since the Tennessee Attorney General’s opinion quoted here, the
notary statute has been amended. Previously, notaries in Tennessee
were required to maintain notary books regardless of whether they
charged a fee for their service. 2014 Pub. Acts, c. 805, § 5, eff.
Oct. 1, 2014 (repealed April 15, 2015). After the amendment, only
notaries who charge a fee are required to maintain notary books.
Tenn. Code Ann. § 8-21-1201. In his brief, McClain notes he did not
charge a fee and was thus not required to keep a notary book. (ECF
No. 39.) This does not appear to change whether his notary book is
a public record under Tennessee law, however, because McClain’s
notary book was still prepared “in connection with the transaction
                                -7-
Tennessee’s public records statute requires that “‘all state,

county and municipal records . . . shall at all times, during

business hours, be open for personal inspection by any citizen

of Tennessee, and those in charge of such records shall not refuse

such right of inspection to any citizen, unless otherwise provided

by   state   law.”   T.C.A.   §   10-7-503(a)(2)(A).   Though   state   law

prohibits the disclosure of “[o]fficial state or government issued

driver licenses or identification numbers,” it does not appear to

limit the public’s right of access to appropriately redacted notary

books. T.C.A. § 10-7-504(a)(29)(C)(ii). That a notary book is a

public record does not in and of itself make it discoverable – this

is not a state law public records request – but it does mean that

those third parties whose information is contained within McClain’s

notary book have diminished privacy expectations in what is already

a publicly available document.

      Given the importance McClain’s notary book may have in aiding

Harris in identifying potential witnesses, the court grants this

portion of the motion to compel in part. McClain shall produce a

copy of those portions of his notary book or books created since

January 1, 2014 to the date of the filing of the complaint with

driver’s license numbers or other state identification numbers

redacted. This portion of the motion to compel is otherwise DENIED.

D.    Requests Directed at Roxanna Gumucio


of official business by [a] governmental entity[.]” T.C.A. § 10-7-
                               -8-
     The dispute about Gumucio’s answers to Interrogatories Nos. 6

and 8 appears to be based on whether the word “filed” in Gumucio’s

response means the same thing as “submitted.” In briefing, Gumucio

represents that she intended the use of the word “filed” to mean

the same thing as “submitted.” Given her clarification, the court

sees no harm in ordering Gumucio to supplement her discovery

response to clarify that “filed” means “submitted.” The motion to

compel with regard to Gumucio’s responses is GRANTED.

                         III. CONCLUSION

     For the reasons above, the motion to compel is GRANTED in part

and DENIED in part. To the extent the motion is granted, McClain

and Gumucio shall respond within fourteen days of the entry of this

order.

     IT IS SO ORDERED.

                                     s/ Tu M. Pham
                                     TU M. PHAM
                                     United States Magistrate Judge

                                     November 15, 2019
                                     Date




503(a)(1)(A)(i).
                               -9-
